DETAILED ACTION
Notice to Applicant
Claim 1 is pending and is examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US Patent No. 5,348,817 to Rao et al.).
	Regarding Claim 1, Rao teaches:
a bipolar lead-acid battery (claim 6) comprising a conductive metal composite substrate, having two opposing sides, wherein at least one surface has a layer of positive active material adhered thereto and has partially embedded therein a fiber or mesh of e.g. glass (claim 10, column 6, figures, etc.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 4,336,314
US Patent No. 4,342,343
US Patent No. 4,708,918
US 2015/0099189

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723